Citation Nr: 0009286	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a herniated nucleus pulposus (HNP) 
with sciatic neuritis.  

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the right knee.  

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.  

These matters come to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In July 
1998, the issues on appeal were remanded for additional 
evidentiary development.  That development has been completed 
and the case is before the Board once again.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Postoperative residuals of HNP with sciatic neuritis are 
manifested by no more than moderate limitation of motion with 
subjective complaints of pain resulting in no additional 
functional impairment; and decreased sensation in the lower 
extremities to pinwheel evaluation, as well as some decrease 
in knee reflexes, but without severe symptoms with little 
intermittent relief.  

3.  Residuals of right knee internal derangement are 
manifested by mild instability and mild crepitus, and a 
slightly altered gait showing a varus deformity; there was 
full extension of the right knee and some functional 
impairment.  

4. The fracture of the right fifth finger is essentially 
asymptomatic, and has not been manifested by amputation or 
ankylosis of joints at any time since the effective date of 
the grant of service connection for the disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative HNP with sciatic neuritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right knee internal derangement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 
5259, 5260, 5261 (1999).  

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth finger have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5155, 
5299-5227 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) shows that in 
July 1966 the veteran complained of pain and swelling in his 
right hand.  An X-ray study showed a depressed fracture of 
the head of the right fifth metacarpal which was manipulated 
and casted.  The SMRs make no further reference to the hand 
injury.  

The SMRs also show that in September 1967 the veteran injured 
his right knee when it struck a metal rail.  The initial 
examination revealed pain in the lateral aspect of the knee, 
stiffness of the joint, pain and locking with weight bearing 
movement, and a movable fragment at the point of muscle 
insertion.  The examiner provided a preliminary diagnosis of 
a chip fracture of the lateral condyle of the right femur.  
Examination by an orthopedist revealed slight swelling in the 
lateral aspect of the knee, reduced flexion, increased pain 
with movement but not with weight bearing, negative drawer 
sign, and no instability.

An X-ray study revealed no evidence of fracture, and the 
diagnosis was revised to a possible lateral collateral 
ligament tear.  The treatment consisted of an ace wrap, light 
duty, and pain medication.  There is no further reference to 
the right knee injury in the SMRs.  

The report of a November 1969 VA examination indicates that 
examination of the right knee revealed intact ligaments, a 
positive Watson-Jones test over the medial cartilage, and 
that an X-ray study revealed diminution of the medial joint 
space.  Based on the examination the examiner provided a 
diagnosis of internal derangement of the right knee, for 
which service connection was granted in June 1970.  

In conjunction with the November 1969 examination the veteran 
also complained of low back pain with radiation into the 
lower extremities.  As a result of the examination the 
examiner provided a diagnosis of HNP with sciatic neuritis, 
for which service connection was also granted in June 1970.  
An August 1970 hospital summary shows that he underwent 
excision of a HNP at L5-S1 on the left.  

In 1996, the veteran filed for increased evaluations for his 
service-connected low back and right knee conditions.  He 
failed to report for a scheduled examination in April 1996, 
and the RO, in a May 1996 rating decision, confirmed and 
continued the 20 percent rating in effect for the lower back 
disorder and the 10 percent rating in effect for the right 
knee disability.  Service connection was denied for residuals 
of a fracture of the right fifth finger.  

The veteran was provided a VA orthopedic examination in 
September 1996, in order to document the severity of his 
right knee, right hand, and back disabilities.  In 
conjunction with the examination he reported that his right 
knee locked up about once a month, and that he had pain in 
the knee with running or walking fast.  Examination of the 
right knee revealed slight tenderness in the peripatellar 
region and range of motion from 180 to 85 degrees.  An X-ray 
study of the knees was conducted, but it revealed no 
abnormalities pertaining to the right knee.  The examiner 
provided a diagnosis of history of trauma to the right knee.  

In conjunction with the September 1996 examination the 
veteran also complained of weakness and pain in the right 
hand, and the inability to straighten the right little 
finger, since the inservice injury.  Examination revealed 
that the veteran could not extend the right little finger 
beyond 45 degrees at the proximal and distal interphalangeal 
joints.  Examination also revealed that the right hand was 
very weak, with measured strength of 55 compared to 95 on the 
left.  The VA treatment records show, however, that the 
veteran has received ongoing treatment for carpal tunnel 
syndrome on the right.  

The appellant also complained of pain in the low back, with 
radiation into the lower extremities.  Examination revealed 
that the musculature of the back was normal.  When 
determining the range of motion the veteran complained of 
pain with all movement.  An X-ray study of the lumbar spine 
revealed disc space narrowing at L5-S1, normal alignment, 
normal sacroiliac joints, and osteophyte formation throughout 
the lumbar spine that the radiologist described as mild.  

In July 1998, the Board remanded the claims on appeal for 
additional development, to include the obtainment of 
contemporaneous treatment records, a VA orthopedic 
examination to the determine the nature and severity of his 
back, right knee, and right hand disabilities.  

Upon VA orthopedic examination (primarily of the back) in 
April 1999, the veteran reported back pain with numbness and 
tingling down both legs, somewhat relieved by a L5-S1 
laminectomy.  He had a TENS unit at home for pain relief.  He 
took aspirin for pain relief and rated his pain as 6 out of 
10.  Any increase in activities caused flare-ups in his back 
symptoms.  

Physical examination showed that he had full extension to 70 
degrees and extension to 0 degrees.  Left lateral rotation 
and right lateral rotation were to 30 degrees.  Left lateral 
and right lateral bending at the thoracolumbar junction 
occurred at 30 degrees.  He had 2+ symmetric patella deep 
tendon reflexes.  There was brick Achilles reflex, slightly 
decreased on the right.  He had decreased pin point sensation 
globally throughout the lower extremity for pinwheel 
examination.  He had intact 5/5 strength of the quadriceps, 
hamstrings, tibialis and anterior gastrocnemius and soleus 
muscle.  He had 2+ pulses on the posterior tibials 
bilaterally in his feet.  Straight leg raising was to 70 
degrees bilaterally.  There was no evidnece of clinical 
atrophy of the lower extremities.  The assessment was status 
post L5-S1 discectomy with L4-L5 and L5-S1 laminotomy with 
resultant discogenic lower back and radiculopathy symptoms.  

The examiner opined that the examination showed that the 
veteran did experience symptomatology of sciatic neuropathy.  
He primarily had only subjective symptomatology for his 
sciatic neuropathy with very little objective symptomatology 
present except for the scar on the back that was supple and 
mobile without adhesions.  In terms of describing any 
functional loss regarding the veteran's lower back, right 
knee, or right hand and his inability to perform normal 
working movements with these joints with normal excursion, it 
was the examiner's opinion that there was some upper 
extremity symptoms on the right, not due to his fifth 
metacarpal fracture, but to other issues associated with his 
carpal tunnel and/or cervical nerve compression and 
degenerative disc disease can DJD.

The examiner opined that functional loss in the right knee 
could be significant for a posterior cruciate ligament (PCL) 
deficient knee.  However, with a brace on, normal activities 
could be expected.  Exacerbation of symptomatology could be 
significant for the lower back.  The veteran's right hand and 
right knee would have some mild back exacerbations that could 
not predict the frequency of exacerbations and/or the 
duration of their symptoms.  It was the examiner's opinion 
that the appellant's complaints did not fully fit the picture 
of a right hand fifth metacarpal fracture pathology.  His 
symptomatology did fit the picture of a PCL or posterolateral 
corner deficient right knee and a discogenic back type of 
patient with subjective complaints without objective evidence 
of findings only.  

Upon VA orthopedic examination (primarily of the right knee) 
in April 1999, the veteran reported that his knee often gave 
way.  He experienced pain along the lateral portion of the 
patella, and he had some mild joint line tenderness 
complaints.  He had difficulty with stairs and hills.  He 
wore a knee brace for stability, particularly when fishing.  
He had never had surgery on the knee.  It intermittently 
swelled.  It was noted that X-rays had always been negative.  
He had difficulty walking for long distances or standing 
secondary to his knee and his back.  He did not need 
corrective shoes.  Flare-ups occurred after ambulating over 
difficult terrain.  

Range of motion of the right knee showed 20 degrees of 
hyperextension.  Flexion was to 140 degrees.  Medial lateral 
collateral ligaments were stable.  There was mild patella 
foraminal crepitus.  There was negative medial or lateral 
joint line tenderness, however, there was a definite increase 
in posterolateral rotatory instability with the knee bent at 
90 degrees.  He walked with a slight verus aligned gait.  X-
rays showed no DJD.  

The final diagnosis was possible posterior ligament 
deficiency of the right knee.  He might also have right 
posterolateral corner ligament laxity.  The examiner opined 
that the veteran had laxity of the right knee in the 
posterior and posterolateral areas.  He said that this would 
best be treated on a conservative basis.  These instabilities 
could result in intermittent flare-ups and give 
symptomatology of instability, especially when not wearing 
the knee brace.  There was also an increased likelihood of 
meniscus tear with the type of injury.  

Upon VA examination of the right hand and fingers in April 
1999, the veteran complained of pain.  He also complained of 
numbness out into the hand, though some of the hand numbness 
had decreased since carpal tunnel release had been performed.  
He also had electromyographic (EMG) evidence of moderately 
prolonged latencies on the right hand.  Physical examination 
showed that the veteran had no significant swelling about 
that hand, but there was some mild fullness, possibly about 
the incision of the carpal tunnel that was 5.5 cm.  His hand 
was held with the ulnar side of the hand in flexion.  He 
could actively extend the metacarpophalangeal (MCP) digit and 
flex the MCP to 90 degrees.  The distal interphalangeal (DIP) 
had full, active extension and flexion to 95 degrees.  The 
proximal interphalangeal (PIP) had full, active extension and 
flexion to 95 degrees.  There was two-point discrimination of 
approximately 6 mm.  He had decreased flexor digitorum 
superficialis (FDS) and flexor digitorum profundus (FDP) 
strength of 4+/5 subjectively.  Grip strength was 30 on the 
right and 70 on the left.  X-rays showed normal appearing 
fifth metacarpal and phalanx without any significant 
degenerative joint disease (DJD).  The final diagnoses 
included status post fracture of the fifth metacarpal and 
status post carpal tunnel release.  The examiner opined that 
there was significant evidence of any boney disorder 
resultant from the fracture of the fifth metacarpal.  The X-
rays showed no evidence of DJD, and had full passive range of 
motion actively.  The examiner added that if the veteran had 
a significant metacarpal fracture or other problem associated 
with the inservice injury, associated symptoms would include 
probably DJD with spur formation.  It was the examiner's 
opinion that the veteran's current right hand problems were 
most likely not associated with his service-connected right 
fifth metacarpal fracture.  

Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

DC 5257 involving recurrent subluxation or lateral 
instability, provides that a 30 percent rating is warranted 
for severe impairment, a 20 percent rating is warranted when 
impairment is moderate, and a 10 percent rating is 
appropriate when impairment is slight.  

Limitation of motion of the knee joint is rated under DC 5260 
(limitation of leg flexion) and 5261 (limitation of leg 
extension).  A compensable rating for limitation of flexion 
requires limitation to 45 degrees, and a compensable rating 
for limitation of extension 5261 requires limitation to 10 
degrees.  

38 C.F.R. § 4.71a, Plate II, provides that normal knee 
flexion and extension is 140 degrees and 0 degrees, 
respectively.  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

DC 5227 provides for a noncompensable evaluation for 
ankylosis of the ring finger of the major or minor hand.  
Extremely unfavorable ankylosis is to be rated as amputation 
of the ring finger under DC 5155 which allows for 10 and 20 
percent evaluations depending on the type and extent of 
amputation.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and  proximal 
interphalangeal joints, with either joint  
in extension or in extreme flexion, will 
be rated  as amputation.

(2) Ankylosis of both the 
metacarpophalangeal and  proximal 
interphalangeal joints, even though each  
is individually in favorable position, 
will be  rated as unfavorable ankylosis.

(3) With only one joint of a digit 
ankylosed or  limited in its motion, the 
determination will be  made on the basis 
of whether motion is possible to  within 
2 inches (5.1 cms.) of the median 
transverse  fold of the palm; when so 
possible, the rating will  be for 
favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal 
joint is to  be regarded as comparable to 
the  metacarpophalangeal joint of other 
digits. 

38 C.F.R. § 4.71a, Notes preceding Diagnostic Code 5220 
(1999).

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Analysis

Postoperative HNP with Sciatic Neuritis 

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence is the recent VA 
orthopedic examination from 1999.  That report, as well as 
the other postservice records are negative for evidence of 
any spinal listing or positive Goldthwaite's sign.  The 
veteran does evidence some limitation of motion of the spine, 
however, such is not shown to be marked or severe.  
Specifically, it was noted by the examiner that the evidence 
reflects that there is some functional loss due to pain and 
weakness in the lower back, and there was some decreased 
sensation in the lower extremities.  These findings are 
considered in the application of the current 20 percent 
evaluation.  

While the veteran complains of pain and numbness and 
radiculopathy associated with the back, his range of motion 
of the lumbar spine is not shown to be severe so as to 
warrant the assignment of a 40 percent evaluation.  At the 
1999 examination, the veteran exhibited 70 degrees of forward 
flexion and O degrees of extension.  These were described as 
full ranges of motion.  The veteran also exhibited 
significant ability to bend laterally and rotate his spine.  
Thus the Board is unable to conlcude that the veteran has 
severe limitation of motion such as would be necessary for an 
increased evaluation under DC 5292.  

The Board must, however, with respect to the applicable DCs 
consider the potential impact of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, pertaining to pain on use and functional impairment.  
The veteran has consistently complained of pain in his lower 
back, exacerbated with certain movements and numbness and 
tingling into the lower extremities.

The Board points out that under DC 5295 a 20 percent 
evaluation contemplates decreased lateral motion and spasm.  
The veteran's back disability is not manifested by most of 
the criteria for an increased evaluation under that 
diagnostic code.  As discussed above, he does not have marked 
limitation of forward bending, and has primarily subjective 
symptoms.  X-ray examination of the back in September 1996, 
showed that he had normal alignment.  Accordingly, it cannot 
be found that he has listing of the entire spine, nor have 
there been any reports of abnormal spinal motion.

DC 5292 contemplates disability based on limitation of 
motion; and DC 5295 contemplates characteristic pain on 
motion.  Even with consideration of his reported pain, the 
veteran's symptoms do not warrant assignment of a 40 percent 
evaluation under these codes.  

The veteran's disc disease is currently evaluated under DC 
5293.  A higher evaluation would require that the disability 
be severe, and manifested by recurring attacks with little 
intermittent relief.  Outpatient treatment records show 
little treatment for a low back disability in recent years, 
thereby suggesting that he is experiencing more than "little 
intermittent relief."  The most recent examination showed 
that the veteran's disability was principally subjective, 
that he had normal muscle strength, and his ankle and knee 
reflexes were intact, albeit somewhat decreased in the knees.  
He was also found to have some decrease in sensation, 
however, the examiner did not report any objective symptoms 
of severe disc disease, and noted that the veteran had only 
"some" functional impairment.  

The veteran evidences no additional, significant functional 
impairment as a result of pain caused by his service-
connected disability; rather, his limitations on activities 
are consistent with the type of disaiblity contemplated in 
the assigned 20 percent evaluation, having considered the 
effects of limitation of motion, spasm, and other residuals 
from his low back disorder.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (1) 
(1999), and the veteran has not asserted that there are such 
factors. 

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Residuals of Right Knee Internal Derangement 

The veteran has been assigned a 10 percent rating for his 
right knee disorder pursuant to DC 5257.  The veteran has 
reported giving away of the knee.  Upon examination in 1999, 
the VA physician noted tenderness along the lateral portion 
of the patella.  There was also some mild joint line 
tenderness.  He wore a knee brace for stability and there was 
mild crepitus.  X-rays were negative.  Flexion of the knee 
was full.  The Board finds that this evidence is consistent 
with no more than slight lateral instability of the right 
knee, and thus finds that a rating in excess of 10 percent 
under DC 5257 is not warranted.  

As for the other possible bases for a right knee disability, 
the evidence in this case does not support a disability 
rating under these sections.  The minimum required limitation 
of flexion or extension for an evaluation in excess of 10 
percent has not been shown under DCs 5260 and 5261.  

DC 5257 is not based on limitation of motion, accordingly, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
consideration.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
There have been no reports of pain on motion such as would 
support an evaluation in excess of 10 percent under 
diagnostic codes premised on limitation of motion.

Secondly, the evidence on record does not show that the 
veteran has degenerative arthritis, evidenced by X-ray 
findings, contemplated in 38 C.F.R. § 4.59 and DC 5003, to a 
separate evaluation in accordance with VAOPGCPREC 23-97.  See 
also, Hicks v. Brown, 8 Vet. App. 417 (1995).  In fact, the 
April 1999 X-ray of the right knee was essentially negative.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  

Residuals of a Fracture of Right Fifth Finger

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records, which have not, been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to a compensable evaluation 
during any period since service connection was established 
for the right finger disability.

The veteran has been assigned a noncompensable evaluation 
under the provisions of DC 5277.  A compensable evaluation 
would require amputation, or ankylosis of the 
metacarpophalangeal and proximal interphalangeal joints of 
the service connected finger.  None of the post service 
medical evidence shows ankylosis of these joints.  At the 
1999 examination there was no deformity or limited motion of 
the right fifth finger.  The upper extremity symptoms were 
associated with carpal tunnel syndrome. 

As no functional impairment of the right fifth finger is 
demonstrated, it can not be said that the medical evidence 
supports a findings of additional impairment in performing 
normal working movements of the right hand or fingers or 
additional loss of motion or functional loss due to the 
veteran's complaints of pain or tenderness in the right hand 
or fingers.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).


ORDER

A rating in excess of 20 percent for postoperative residuals 
of HNP with sciatic neuritis is denied.  

A rating in excess of 10 percent for residuals of internal 
derangement of the right knee is denied.  

A compensable rating for residuals of a fracture of the right 
fifth finger is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

